DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending and under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 8 recite the limitation “the airway 3D modeled”. There is insufficient antecedent basis for this limitation in the claim because claim 1 or 2 does not set forth a 3D modeled airway.  
Claim Rejections - 35 USC § 101
35  U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 1 recites an obstructive sleep apnea syndrome diagnosis method using machine learning , which is a mental process. This judicial exception is not integrated into a practical application because the additional elements are data input, data processing, and data output, all of which are abstract ideas.  See MPEP § 2106.05(d).  
MPEP 2106(III) outlines steps for determining whether a claim is directed to statutory subject matter. The stepwise analysis for the instant claim is provided here.
Step 1 – Statutory categories
Claim 1 is directed to a method and thus meets the step 1 requirements.
Step 2A – Prong 1 – Judicial exception (j.e.)
Regarding claim 1 the following step is an abstract idea:
“a symptom diagnosis operation of eliciting symptom status information indicating whether the subject has an obstructive sleep apnea syndrome symptom (OSAS)”, which is a mental process when given its broadest reasonable interpretation. As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, evaluations, judgements, and opinions. In this case, a human could get a symptom status information and input the value into the model to determine if a patient is experiencing OSAS.
Step 2A – Prong 2 – additional elements to integrate j.e. into a practical application
Regarding claim 1 the abstract idea is not integrated into a practical application.
The following claim elements do not add any meaningful limitation to the abstract idea:
- “information elicitation operation”, “symptom diagnosis operation”, and  “symptom diagnosis machine learning model”, are merely performing repetitive calculations amounting to insignificant extra- solution activity [MPEP 2106.05(d)];
- “flow characteristic information”, “airway shape information”, “biological characteristic information”, and “symptom status information” are data that is necessary to implement the abstract idea on a computer [MPEP 2106.05(g)];
Step 2B – significantly more/inventive concept
The additional elements of claim 1, when considered separately and in combination, do not add significantly more (ie. an inventive concept) to the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the input device, storage device, and processing device, along with their associated functions, are recited at a high level of generality and simply amount to implementing the abstract idea on a computer. The additional elements are insignificant extra-solution activity and do not amount to more than what is well- understood, routine, and conventional.
In summary, claims 1-11 are directed to an abstract idea without significantly more and, therefore, are patent ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Seung Ho et al. (Yeom, et al., J. Appl. Physiol.  v127: 959–973, July 18, 2019)(Hereinafter SH).
It is noted that S. H. Yeom, J. S. Na, and H.-D. Jung contributed equally to this work.
Regarding claim 1, SH teaches an obstructive sleep apnea syndrome diagnosis method using machine learning (Pg. 959 Abstract lines 5-9: “Obstructive sleep apnea (OSA)… a predictive model using Gaussian process regression (GPR)”), the obstructive sleep apnea syndrome diagnosis method comprising: 
an information elicitation operation of eliciting flow characteristic information using an information elicitation machine learning model from airway shape information of an airway of a subject (Pg. 959 Abstract: line 12  “patients …the CFD results for the realistic upper airway model”); and 
a symptom diagnosis operation of eliciting symptom status information indicating whether the subject has an obstructive sleep apnea syndrome symptom (OSAS) using a symptom diagnosis machine learning model from the flow characteristic information elicited in the information elicitation operation and biological characteristic information of the subject (Pg. 959 Abstract: lines 13-15 “A support vector machine model was also used to identify the degree of OSA symptoms in patients as normal-mild and moderate and severe.” and Table 3. Clinical characteristics of 55 patients). Therefore, claim 1 is anticipated by SH.
Regarding claim 2, SH teaches wherein the information elicitation operation comprises:
 information elicitation preparation operation of constructing the information elicitation machine learning model using the airway shape information of the airway and flow characteristic information elicited through computational fluid dynamics (CFD), for a plurality of airways previously selected for training (Pg. 960 ¶2 lines 8-11 “we have expanded the cases using an idealized model of an actual airway-like shape using the principal geometric parameters of the actual upper airway.” And Pg. 971 Right line 25 “We successfully simulated 160 idealized airways” and Pg. 965 Right lines 6-7 “Figure 8 presents a comparison of GPR and CFD values for different upper airway geometries based on OSA symptoms.”); and 
an information elicitation management operation of eliciting flow characteristics information using the information elicitation machine learning model constructed in the information elicitation preparation operation from the airway shape information of the airway, for at least one airway newly selected for analysis (Pg. 965 Left lines 1-7 “The upper airway geometries for each patient were obtained through CT images, and the CT data were stored in the Digital Imaging Communication in Medicine (DICOM) format. Then, the InVivo5 software (Anatomage, San Jose, CA) was used to reconstruct the images into three-dimensional (3D) images in a standard tessellation language file format.”), 
wherein only the information elicitation preparation operation is performed until the information elicitation machine learning model is constructed and only the information elicitation management operation is performed after the information elicitation machine learning model is constructed. (Pg. 965 right lines 9-11 “To evaluate the GPR prediction performance, the comparison of GPR was conducted with CFD values for the patients randomly chosen at each classification.”). Therefore, claim 2 is anticipated by SH.
Regarding claim 3, SH teaches wherein the information elicitation preparation operation comprises: 
a training airway shape information elicitation operation of eliciting airway shape information of the airway 3D modeled from a tomogram of the airway, for the plurality of airways previously selected for training (Pg.969 Right lines 19-21 and Pg. 970 lines 1-4 “First, four major geometric parameters (AN, LM, AM, and LNM) were extracted from the CT data of each patient and were used as input for the GPR model.”); 
a training flow characteristic information elicitation operation of eliciting flow characteristic information through CFD by applying a boundary condition to a 3D model of the airway (Pg. 962 Left lines 4-5 “In 160 ideal models, we chose the geometry that had the highest airway resistance for the grid test.” And Pg. 962 Left lines 8-9 “The atmospheric static gage pressure (Pinlet = 0) was set at the inlet boundary conditions”).); and 
an information elicitation machine learning model constructing operation of constructing the information elicitation machine learning model by performing machine learning using a plurality of the airway shape information and flow characteristic information. (Pg. 962 Left lines 1-2 “In the idealized models, simulation meshes were composed of ~2,000,000 tetrahedral elements.” And Pg. 970 lines 1-4 “First, four major geometric parameters (AN, LM, AM, and LNM) were extracted from the CT data of each patient and were used as input for the GPR model.” Pg. 962 Left lines 4-5 “In 160 ideal models, we chose the geometry that had the highest airway resistance for the grid test.” And Pg. 962 Left lines 8-9 “The atmospheric static gage pressure (Pinlet = 0) was set at the inlet boundary conditions”).). Therefore, claim 3 is anticipated by SH.
Regarding claim 4, SH teaches wherein, in [[the]]an information elicitation machine learning model construction operation, the information elicitation machine learning model is constructed by performing machine learning by a Gaussian process regression (GPR) algorithm or a multi-variate Gaussian process regression (MV-GP) algorithm. (Pg. 962 left lines 37-39 “A Gaussian process defines a distribution over a function space and is entirely specified by its mean and covariance functions”). Therefore, claim 4 is anticipated by SH.
Regarding claim 5, SH teaches wherein the airway shape information is at least one selected from among a length of the airway, a position of each of a plurality of points spaced apart from each other in a longitudinal direction of the airway, a diameter of a longer axis at each point, a diameter of a shorter axis at each point, a cross-sectional area at each point, and a minimum cross-sectional area. (Pg. 964 right lines 18-19 “in the case with the highest airway resistance, deformation of the tissues occurs from the minimum cross-sectional area downward.”. Clinical characteristics of 55 patients). Therefore, claim 5 is anticipated by SH.
Regarding claim 6, SH teaches wherein the boundary condition is at least one selected from among a pressure at an inlet or outlet position of the airway, a flow rate at the inlet or outlet position of the airway, and an adhesion condition of an inner wall of the airway. (Pg. 962 Left lines 8-9 “The atmospheric static gage pressure (Pinlet = 0) was set at the inlet boundary conditions”). Therefore, claim 6 is anticipated by SH.
Regarding claim 7, SH teaches wherein the flow characteristic information is at least one selected from among velocity, pressure gradient, swirling strength, pressure, airway resistance, deformation, vorticity, helicity, surface swirling strength, surface pressure gradient, wall shear stress, and surface pressure. (Pg. 962 Left lines 4-5 “In 160 ideal models, we chose the geometry that had the highest airway resistance for the grid test.”). Therefore, claim 7 is anticipated by SH.
Regarding claim 8, SH teaches wherein the information elicitation management operation comprises: 
airway shape information elicitation operation of eliciting airway shape information of the airway 3D modeled from a tomogram of the airway, for at least one airway newly selected for an analysis purpose (Pg. 965 left lines 1-7 “The upper airway geometries for each patient were obtained through CT images, and the CT data were stored in the Digital Imaging Communication in Medicine (DICOM) format. Then, the InVivo5 software (Anatomage, San Jose, CA) was used to reconstruct the images into three-dimensional (3D) images in a standard tessellation language file format.”); and 
flow characteristic information elicitation operation of outputting flow characteristic information by inputting the airway shape information to the information elicitation machine learning model. (Pg. 965 right lines 11-14  “The figure plots the area-average flow velocity, pressure, and airway resistance calculated from CFD and predicted [outputted] from GPR [machine learning model] on each streamwise cross-sectional plane.”). Therefore, claim 8 is anticipated by SH.
Regarding claim 9, SH teaches wherein the symptom diagnosis operation comprises: 
a symptom diagnosis preparation operation of constructing a symptom diagnosis machine learning model by performing machine learning using the flow characteristic information of the airway elicited in the information elicitation operation, biological characteristic information of the subject having the airway, and symptom status information of the subject, for a plurality of airways previously selected for training among the airways used in the information elicitation operation (Pg.969 Right lines 19-21 and Pg. 970 lines 1-4 “First, four major geometric parameters (AN, LM, AM, and LNM) were extracted from the CT data of each patient and were used as input for the GPR model. From this model, the area deformation rate and flow characteristic values were predicted. These output values were used as features of the classification model, as shown in Table 5. Only the peak value of feature values P1–P8 was used as input for the SVM model.” And Pg. 961 Left lines 10-12 “For the training case, to prevent data bias, the number of normal-mild patients (AHI <15) and moderate patients (15 ≤ AHI ≤ 29) were set as 20 patients each for a total of 40 patients.” AHI is a symptom status information. And Pg. 972 Left lines 8-11 “In addition, we intend to develop a model that better predicts OSA symptoms by taking into account not only geometric parameters but also factors affecting OSA symptoms, such as body mass index.”); and 
a symptom diagnosis management operation of outputting the symptom status information of the subject by inputting the flow characteristic information of the airway and the biological characteristic information of the subject having the airway to the symptom diagnosis machine learning model constructed in the symptom diagnosis preparation operation, for at least one airway newly selected for an analysis purpose (Pg. 970 Left lines 1-4 and Right lines 1-4 “From this model, the area deformation rate and flow characteristic values were predicted… Figure 13 presents the performance of the SVM model for determining a degree of the OSA symptom. The classification performance was evaluated with the classification accuracy, sensitivity, and specificity.”), 
wherein only the symptom diagnosis preparation operation is performed until the symptom diagnosis machine learning model is constructed and only the symptom diagnosis management operation is performed after the symptom diagnosis machine learning model is constructed. (Pg. 970 Right lines 1-4 “Figure 13 presents the performance of the SVM model for determining a degree of the OSA symptom. The classification performance was evaluated with the classification accuracy, sensitivity, and specificity.” The way to perform the symptom classification operation and symptom diagnosis preparation is by constructing, performing, and compiling the SVM model. ) Therefore, claim 9 is anticipated by SH.
Regarding claim 10, SH teaches wherein, in the symptom diagnosis preparation operation, the symptom diagnosis machine learning model is constructed by performing machine learning by a support vector machine (SVM) algorithm. (Pg. 962 lines 27-32 “To classify patients according to the severity of their OSA from the properties predicted by GPR, we used the support vector machine (SVM) algorithm developed by Cortes and Vapnik (5). The SVM model is a supervised machine learning model for binary classification;”). Therefore, claim 10 is anticipated by SH.
Regarding claim 11, SH teaches wherein the biological characteristic information is at least one selected from among an age, a BMI index, and a hypertension index. (Table 3 (Age, BMI). Therefore, claim 11 is anticipated by SH.

Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finkelstein et al. (WO 2012035538)(Hereinafter Finkelstein).
Regarding claim 1, Finkelstein teaches an obstructive sleep apnea syndrome diagnosis method using machine learning (Page 33 lines 18-19 “:The RDI (hence also the severity of the SDB) was also predicted. In the analyzed target images, the RDI varied from 5 (borderline healthy) to 77 (severe OSA).”), the obstructive sleep apnea syndrome diagnosis method comprising: 
an information elicitation operation of eliciting flow characteristic information using an information elicitation machine learning model from airway shape information of an airway of a subject (Page 17-18 lines29-3: “Following the projection, a set of templates can be selected for each annotated location (e.g., anatomic each landmark), by projecting for each polygon the associated database image to the target image, and cropping a template around each point. For each location, a machine learning algorithm such as, but not limited to, support vector machine (SVM) regression can be used for training a classifier to distinguish the relevant templates from nearby templates, which can then be used for estimating the final location.”); and 
a symptom diagnosis operation of eliciting symptom status information indicating whether the subject has an obstructive sleep apnea syndrome symptom (OSAS) using a symptom diagnosis machine learning model from the flow characteristic information elicited in the information elicitation operation and biological characteristic information of the subject (Page 33 lines 18-22 “:The RDI (hence also the severity of the SDB) was also predicted. In the analyzed target images, the RDI varied from 5 (borderline healthy) to 77 (severe OSA). The prediction was performed via a linear Support Vector Regression model, that was based on either: (1) The three angles measured; (2) The 4 line measurements; (3) a concatenation of (1) and (2); and as a baseline, (4) The Body Mass Index (BMI).”). Therefore, claim 1 is anticipated by Finkelstein.
Regarding claim 9, Finkelstein teaches wherein the symptom diagnosis operation comprises: 
a symptom diagnosis preparation operation of constructing a symptom diagnosis machine learning model by performing machine learning using the flow characteristic information of the airway elicited in the information elicitation operation, biological characteristic information of the subject having the airway, and symptom status information of the subject, for a plurality of airways previously selected for training among the airways used in the information elicitation operation (Page 33 [3] “The prediction was performed via a linear Support Vector Regression model, that was based on either: (1) The three angles measured; (2) The 4 line measurements; (3)[angle and line measurements represent flow information as they are based on airway shape information] a concatenation of (1) and (2); and as a baseline, (4) The Body Mass Index (BMI). Table 2 below summarizes the RDI prediction results.”); and 
a symptom diagnosis management operation of outputting the symptom status information of the subject by inputting the flow characteristic information of the airway and the biological characteristic information of the subject having the airway to the symptom diagnosis machine learning model constructed in the symptom diagnosis preparation operation, for at least one airway newly selected for an analysis purpose (Page 33 [3] “The RDI (hence also the severity of the SDB) was also predicted. In the analyzed target images, the RDI varied from 5 (borderline healthy) to 77 (severe OSA). The prediction was performed via a linear Support Vector Regression model, that was based on either: (1) The three angles measured; (2) The 4 line measurements; (3) a concatenation of (1) and (2); and as a baseline, (4) The Body Mass Index (BMI).”), 
wherein only the symptom diagnosis preparation operation is performed until the symptom diagnosis machine learning model is constructed and only the symptom diagnosis management operation is performed after the symptom diagnosis machine learning model is constructed. (Page 33 [3] “The RDI (hence also the severity of the SDB) was also predicted. In the analyzed target images, the RDI varied from 5 (borderline healthy) to 77 (severe OSA). The prediction was performed via a linear Support Vector Regression model, that was based on either: (1) The three angles measured; (2) The 4 line measurements; (3) a concatenation of (1) and (2); and as a baseline, (4) The Body Mass Index (BMI).”) Therefore, claim 9 is anticipated by Finkelstein.
Regarding claim 10, Finkelstein teaches wherein, in the symptom diagnosis preparation operation, the symptom diagnosis machine learning model is constructed by performing machine learning by a support vector machine (SVM) algorithm. (Page 33 [3] “The prediction was performed via a linear Support Vector Regression model, that was based on either: (1) The three angles measured; (2) The 4 line measurements; (3) a concatenation of (1) and (2); and as a baseline, (4) The Body Mass Index (BMI). Table 2 below summarizes the RDI prediction results.”). Therefore, claim 10 is anticipated by Finkelstein.
Regarding claim 11, Finkelstein teaches wherein the biological characteristic information is at least one selected from among an age, a BMI index, and a hypertension index. (Page 33 [3] “The prediction was performed via a linear Support Vector Regression model, that was based on either: (1) The three angles measured; (2) The 4 line measurements; (3) a concatenation of (1) and (2); and as a baseline, (4) The Body Mass Index (BMI).”). Therefore, claim 11 is anticipated by Finkelstein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al. (WO 2012035538)(Hereinafter Finkelstein) in view of Kiraly et al. (US 20160110632)(Hereinafter Kiraly).
Regarding claim 2, claim 1 is anticipated by Finkelstein as indicated above. Regarding the claim limitation on the elicitation operation, Kirlay teaches wherein the information elicitation operation comprises:
 information elicitation preparation operation of constructing the information elicitation machine learning model using the airway shape information of the airway and flow characteristic information elicited through computational fluid dynamics (CFD), for a plurality of airways previously selected for training ([0065] “In one embodiment, the merger using patch classification with gross structure segmentation is used for computation fluid dynamics (CFD)…. also includes fluid flow input and/or output directions or other information as boundary conditions….The machine-trained classifier learned the CFD computation given a mesh.”); and 
an information elicitation management operation of eliciting flow characteristics information using the information elicitation machine learning model constructed in the information elicitation preparation operation from the airway shape information of the airway, for at least one airway newly selected for analysis ([0006] “A processor classifies, using a machine trained classifier, sub-sets of the data near the structure representing the patient. The structure is expanded with locations corresponding to the sub-sets classified as belonging to the structure.”), 
wherein only the information elicitation preparation operation is performed until the information elicitation machine learning model is constructed and only the information elicitation management operation is performed after the information elicitation machine learning model is constructed. ([0065] “In one embodiment, the merger using patch classification with gross structure segmentation is used for computation fluid dynamics (CFD)…. also includes fluid flow input and/or output directions or other information as boundary conditions….The machine-trained classifier learned the CFD computation given a mesh.” And [0006] “A processor classifies, using a machine trained classifier, sub-sets of the data near the structure representing the patient. The structure is expanded with locations corresponding to the sub-sets classified as belonging to the structure.”) Kirlay teaches this to quickly compute fluid dynamics to provide a detailed mesh of the anatomical structure ([0065]).
It would been obvious to modify the sleep apnea method of Finkelstein with CFD to construct airway information, because Kirlay teaches that this modification would allow to quickly compute fluid dynamics to provide a detailed mesh of the anatomical structure. Therefore, claim 2 is obvious over Finkelstein in view of Kirlay .
Regarding claim 3, claim 1 is anticipated by Finkelstein as indicated above. Regarding the claim limitation on the elicitation operation, Kirlay teaches wherein the information elicitation preparation operation comprises: 
a training airway shape information elicitation operation of eliciting airway shape information of the airway 3D modeled from a tomogram of the airway, for the plurality of airways previously selected for training ([0025] “FIG. 2 is a flow chart diagram of one embodiment of a method for use of voxel-level machine-learnt classifier in medical imaging. The method is implemented by the system of FIG. 8 or another system. For example, the method is implemented on a computer or processor associated with a magnetic resonance (MR), computed tomography (CT),”); 
a training flow characteristic information elicitation operation of eliciting flow characteristic information through CFD by applying a boundary condition to a 3D model of the airway ([0065] “The patch also includes fluid flow input and/or output directions or other information as boundary conditions. The classification label output by the machine-learnt classifier includes computational fluid dynamics solutions.”); and 
an information elicitation machine learning model constructing operation of constructing the information elicitation machine learning model by performing machine learning using a plurality of the airway shape information and flow characteristic information. ([0065] “The classification label output by the machine-learnt classifier includes computational fluid dynamics solutions. Detailed CFD computations are carried out on the mesh with the results taken as the label.”). Kirlay teaches this to quickly compute fluid dynamics to provide a detailed mesh of the anatomical structure ([0065]).
It would been obvious to modify the sleep apnea method of Finkelstein with CFD to construct airway information, because Kirlay teaches that this modification would allow to quickly compute fluid dynamics to provide a detailed mesh of the anatomical structure. Therefore, claim 3 is obvious over Finkelstein in view of Kirlay .
Regarding claim 5, claim 1 is anticipated by Finkelstein as indicated above. Regarding the claim limitation on the airway shape, Kirlay teaches wherein the airway shape information is at least one selected from among a length of the airway, a position of each of a plurality of points spaced apart from each other in a longitudinal direction of the airway, a diameter of a longer axis at each point, a diameter of a shorter axis at each point, a cross-sectional area at each point, and a minimum cross-sectional area. ([0047] “The 2D, 3D, or multi-dimensional patches are processed in a region or around the initial segmentation or set region to help refine or extend the anatomic structure location results. The patches are used to determine whether the anatomical structure extends into the center location of the patch or other part of the area or volume represented by the patch. A patch-based ML approach assists in the refinement of segmentations and may offer added classification data.”). 
It would been obvious to modify the sleep apnea method of Finkelstein with airway shape information, because Kirlay teaches that this modification would allow to refine the shape of the segment which would help with classification. Therefore, claim 5 is obvious over Kirlay and Finkelstein.
Regarding claim 6, is anticipated by Finkelstein as indicated above. Regarding the claim limitation on the boundary condition, Kirlay teaches wherein the boundary condition is at least one selected from among a pressure at an inlet or outlet position of the airway, a flow rate at the inlet or outlet position of the airway, and an adhesion condition of an inner wall of the airway. ([0065] “The patch also includes fluid flow input and/or output directions or other information as boundary conditions.”). Kirlay teaches this to quickly compute fluid dynamics to provide a detailed mesh of the anatomical structure ([0065]).
It would been obvious to modify the sleep apnea method of Finkelstein with a boundary condition, because Kirlay teaches that this modification would allow to quickly compute fluid dynamics to provide a detailed mesh of the anatomical structure ([0065]). Therefore, claim 6 is obvious over Finkelstein in view of Kirlay .
Regarding claim 8, is anticipated by Finkelstein as indicated above. Regarding the claim limitation on the elicitation management, Kirlay teaches wherein the information elicitation management operation comprises: 
airway shape information elicitation operation of eliciting airway shape information of the airway 3D modeled from a tomogram of the airway, for at least one airway newly selected for an analysis purpose ([0025] “FIG. 2 is a flow chart diagram of one embodiment of a method for use of voxel-level machine-learnt classifier in medical imaging. The method is implemented by the system of FIG. 8 or another system. For example, the method is implemented on a computer or processor associated with a magnetic resonance (MR), computed tomography (CT),”); and 
flow characteristic information elicitation operation of outputting flow characteristic information by inputting the airway shape information to the information elicitation machine learning model. ([0065] “The classification label output by the machine-learnt classifier includes computational fluid dynamics solutions. Detailed CFD computations are carried out on the mesh with the results taken as the label.”). Kirlay teaches this to refine the shape of the segment which would help with classification and interpolation of the solution ([0047] and [0066]).
It would been obvious to modify the sleep apnea method of Finkelstein with airway shape information, because Kirlay teaches that this modification would allow to refine the shape of the segment which would help with classification and interpolation of the solution. Therefore, claim 8 is obvious over Finkelstein in view of Kirlay .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al. (WO 2012035538)(Hereinafter Finkelstein) in view of Kiraly et al. (US 20160110632)(Hereinafter Kiraly), and Lee et al. (Journal of Physics: Conference Series, 2017)(Hereinafter Lee).
Regarding claim 4, claim 3 is unpatentable over Finkelstein in view of Kirlay as indicated above. In a similar field of endeavor, Lee teaches the simulation of computational fluid dynamics using Gaussian Process modeling. Regarding the claim limitation on the machine learning model, Lee teaches wherein, in [[the]]an information elicitation machine learning model construction operation, the information elicitation machine learning model is constructed by performing machine learning by a Gaussian process regression (GPR) algorithm or a multi-variate Gaussian process regression (MV-GP) algorithm. (Title “New High-order Methods using Gaussian Processes for Computational Fluid Dynamics Simulations” and 2.2 GP Reconstruction “As with ordinary finite-dimensional multivariate Gaussian distributions” and Introduction “computational fluid dynamics, an important approach to accomplish such strategies is the design of very high-order of accuracy methods”). 
It would been obvious to modify the sleep apnea method of Finkelstein and Kiraly by using a GPR algorithm, because Lee teaches this modification to accomplish a high-order of accuracy for this method. Therefore, claim 4 is obvious over Kirlay, Finkelstein, and Lee.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al. (WO 2012035538)(Hereinafter Finkelstein) in view of Kiraly et al. (US 20160110632)(Hereinafter Kiraly), and Cisonni et al. (Medical and Biological Engineering and Computing, 2015)(Hereinafter Cisonni).
Regarding claim 7, claim 3 is unpatentable over Finkelstein in view of Kirlay as indicated above. In the same field of endeavor, Cisonni teaches the simulation of the pharyngeal airway in order to characterize obstructive sleep apnea. Regarding the claim limitation on the flow characteristic, Cisonni teaches wherein the flow characteristic information is at least one selected from among velocity, pressure gradient, swirling strength, pressure, airway resistance, deformation, vorticity, helicity, surface swirling strength, surface pressure gradient, wall shear stress, and surface pressure ([9] “The regions around these two parts of the pharynx are also the most constricted and therefore zones of high pressure gradient, as shown in Fig. 6”) to produce more flow-induced motion at an inlet or outlet (soft palate and tongue region) contributing to a high pressure gradient, allowing for better flow characteristic information [9].
It would been obvious to modify the sleep apnea method of Finkelstein and Kiraly to measure flow characteristics such as pressure gradient, because Cisonni teaches that this modification is subject to more flow-induced motion at an inlet or outlet (soft palate and tongue region) contributing to a high pressure gradient, allowing for better flow characteristic information. Therefore, claim 7 is obvious over Kirlay, Finkelstein, and Cisonni.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSSA M HADDAD whose telephone number is (571)272-6341. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOUSSA HADDAD/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792